BURNETT, J.
(Dissenting). — In my judgment it is erroneous to assume that the date of the divorce decree *116in Minnesota was October 20,1913, and upon that basis further to assume that the installment of maintenance payable on that day was one payable presently, so as to make the decree prima facie final pro tanto.
The complaint in the case before us does not expressly allege the date of the commencement of the suit for divorce or of the decree therein. In substance, its statement is that on October 20, 1913, the parties were husband and wife; that prior thereto the wife instituted the suit and that afterwards, without mention of the date, a decree was rendered requiring, among other things, that the first payment of alimony be made on the day mentioned. On demurrer, the pleading attacked is most strongly construed against the pleader. Nothing is taken by intendment. Seeing that the parties were husband and wife on that day, it is quite as permissible to assume that the date expressed for the first payment is void as undertaking to antedate the time of payment, as by a strained construction to impart finality to the pittance of'$12.50, and withhold the same sanction from the arrearages of $1,300 charged against the defendant. Again, at the commencement of this action on April 30, 1918, fifty-four months and ten days had elapsed since October 20, 1913. The installments payable in that period under the Minnesota decree amount to $1,350. The plaintiff sues here for only $1,300. Hence we cannot say, as of a certainty, that she demands the first installment.
Passing this, however, we find in the complaint that in Minnesota, having made an order for maintenance of children involved in a divorce suit, the court may from time to time subsequently revise or alter the order. The statute there makes no distinction between an amount payable presently and one payable in futuro. *117Both are equally subject to revision. The liability to pay each of them depends on the facts as they exist and are ascertained when the decree is renderd. Thus far both are to be classified as res adjudicaba. They rest on the same foundation. If the amount of either is to be changed, as it can be under the Minnesota statute, it must be for some new condition arising since the rendition of the decree. For these reasons, based on the doctrine of Rowe v. Rowe, 76 Or. 491 (149 Pac. 523), as upon stare decisis, I am of the opinion that the plaintiff has not shown a final decree in Minnesota entitled to full faith and credit here, either as to the installment of $12.50 assumed by construction to be made payable presently, or as to those confessedly accruing afterwards, and hence has not stated a cause of action.
If the complaint is sufficient to allow the plaintiff to recover the trifle of $12.50, it does state a cause of action and is good as against the general demurrer. The defendant ought to be restricted to his objection as stated. If it is bad at all, it is untenable in toto. In that view, the judgment ought to go for the full amount, a result seemingly more consonant with right and justice. Because of the precedents, however, I am of the opinion that the plaintiff should be remitted to obtaining a final judgment in Minnesota conclusively entitling her to such arrearages as the court there shall award her, as illustrated in the De Vail case.
I dissent from the conclusion of Mr. Justice Harris.